Case 1:03-cr-01192-RMB Document 190 Filed 09/15/21 Page 1of1
Case 1:03-cr-01192-RMB Document 189 Filed 09/13/21 Page 1 of 1

Ya
Su i i iva nn Sultivan & Worcester iP
1633 Broadway 212 660 3060

SULLIVAN & WORCESTER New York, NY £0019 sullivanlaw.com
[Tae
USDC SBNY
DOCUMENT
ELECTRONICALLY FILED
DOC f:

DATE KILED: F{/512| Seplember 13, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VIA ECF

Honorable Richard M. Berman SO Oo hiele "eislel. Ke he

United States District Judge Date F/sS}2)_ Bees fA  Pevenea es
Southern District of New York Rich) oo naa, US.DJ
United States Courthouse i

500 Pearl Street
New York, New York 10007

 

Re: United States v. Yonge Wei Shi, 03-Cr.-1192 (RMB)
Dear Judge Berman:

We are counsel to Mr. Shi in the above-referenced matter and write to request an
adjournment of the conference scheduled for Thursday, September 23, 2021 at 12:00 p.m.

For at least the last two months, I have been working with Richard Alcantara,
Administrative Manager for the Second Circuit Court of Appeals, in his search for two
documents from Mr. Shi’s appellate docket. Mr. Alcantara has been working with archives for
the federal judiciary located in Missouri.

We respectfully request that the conference be adjourned for 30 days to allow additional
time for the documents to be found and forwarded to New York. The prosecutor and probation
officer, who are copied below, have no objection.

We thank the Court for its consideration.

Respectfully yours,
‘si Harry H. Rimm
Harry H, Rimm

ce: (Via Email)

Peter J. Davis, Esq.
Darryl A. Spencer, USPO

BISTON LGNBON MEW YORM TEL AVIV WASHINGTON, a0

 

 
